



AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This Amended and Restated Executive Employment Agreement (this “Agreement”),
dated as of November 7, 2018 (the “Effective Date”), is entered into by and
among Highlands REIT, Inc. (“Highlands” or the “Company”) and Robert J. Lange
(“Executive”).
RECITALS:
WHEREAS, Executive and the Company are each a party to that certain Executive
Employment Agreement, dated June 1, 2016 (the “Prior Agreement”);
WHEREAS, effective as of the date set forth above, the Company and Executive
hereby amend and restate the Prior Agreement;
WHEREAS, Executive will continue to serve in the position of Executive Vice
President, General Counsel and Secretary; and
WHEREAS, this Agreement sets forth the terms and conditions of the employment
relationship between the Company and Executive.
NOW, THEREFORE, in consideration of the covenants herein contained and the
employment of Executive and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
1.[Intentionally Deleted.]
2.Position. The Company will employ Executive as its Executive Vice President,
General Counsel and Secretary. The principal location of Executive’s employment
shall be at the Company’s principal executive office located in the greater
Chicago metropolitan area, although Executive understands and agrees that
Executive will be required to travel from time to time for business reasons.
Executive agrees to devote Executive’s full working time and attention to the
Company and to act at all times in the best interests of the Company. Executive
will have such duties, responsibilities and authority as are consistent with
Executive’s position. Executive shall report to the President and Chief
Executive Officer of the Company. Executive agrees to perform Executive’s duties
and responsibilities to the Company faithfully, competently, diligently and to
the best of Executive’s ability, and subject to, and in accordance with, all of
the policies, rules and regulations from time to time applicable to employees of
the Company. Executive further agrees to execute any additional documents as the
Company may from time to time request Executive and other similarly situated
executives to sign regarding such policies, rules and regulations of the
Company, provided that any such additional documents shall not be inconsistent
with the terms of this Agreement.
3.Compensation and Benefits.
(a)Base Salary. During the “Term” (as defined in Section 4 below), the Company
will pay to Executive a base salary at a rate of $365,000 per annum, which may
be reviewed and increased (but not decreased) from time to time in the normal
course of business (such annual salary, as in effect from time to time, to be
referred to herein as “Base Salary”). Executive’s Base Salary will be payable in
accordance with the Company’s normal payroll practices.
(b)Annual Performance Bonus. For each fiscal year of the Company during
Executive’s employment with the Company hereunder (each, a “Performance
Period”), Executive will be eligible to receive an annual performance bonus
award payable in cash in an amount determined by the Board, or a committee
thereof, based upon the achievement of performance criteria established by the
Board or the Compensation Committee of the Board with respect to such period
(the “Annual Bonus”). The bonus program to be established by the Board will
include threshold, target and maximum levels. Executive will be eligible to
receive an annual target bonus of no less than one-hundred percent (100%) of
Executive’s Base Salary (“Target Bonus”) with threshold and maximum bonus levels
to be determined on an annual basis, with the actual bonus that becomes payable
to be based on the actual achievement of the applicable performance criteria as
determined by the Board or a committee thereof. In the event of the occurrence
of a Change in Control during a Performance Period, in addition to any other
payments or benefits to which Executive is or may become entitled to pursuant to
the terms of this Agreement or any plan or agreement in which Executive
participates or is a party to, Executive will be entitled to receive an Annual
Bonus equal to the target Annual Bonus for the year in which the Change in
Control occurs, pro-rated for the portion of the Performance Period that elapsed
prior to the occurrence of the Change in Control (the “Pro Rated Target Bonus”);
provided, however, that if a CIC-Year Bonus is awarded to Executive, then
Executive shall not be entitled to a Pro Rated Target Bonus. Any Annual Bonus
shall





--------------------------------------------------------------------------------





be paid to Executive in a lump sum as soon as reasonably practicable, but in no
event later than March 15, following the end of the applicable fiscal year.
(c)Employee Benefits. Executive is also eligible for the benefit plans and
employment policies offered by the Company to other senior level executives
under the same terms and conditions offered to senior level executives, subject
to and on a basis consistent with the terms, conditions, and overall
administration of such benefit plans. During the Term, Executive will accrue
vacation with pay at an annual accrual rate consistent with the Company’s policy
in effect from time to time.
(d)Reservation of Rights. Notwithstanding the foregoing, the Company may change,
amend, or discontinue any employee benefit plans and policies at any time in its
sole discretion.
(e)Business Expenses. The Company shall reimburse Executive for reasonable
business expenses incurred by Executive on Company business, pursuant to the
Company’s standard expense reimbursement policy as in effect from time to time.
4.Term; Termination of Employment. The term of this Agreement (the “Term”)
begins on the Effective Date and will end, along with Executive’s employment
with the Company, on the earliest to occur of the following events.
(a)Notice by Executive. Executive can terminate Executive’s employment and the
Term with Good Reason in accordance with the notice requirement under the
definition of Good Reason under Section 12(f) of this Agreement or without Good
Reason by providing 60 days advance written notice to the Company of such
intent, with the last day of Executive’s employment being the end of such 60-day
notice period. The Company can elect, in its sole discretion, to have Executive
continue to provide services to the Company during some, all or none of such
notice period and can elect, in its sole discretion, whether such services will
be performed on or off Company premises.
(b)Notice by the Company without Cause. The Company can terminate Executive’s
employment and the Term without Cause by providing 60 days’ advance written
notice to Executive of such intent, with the last day of Executive’s employment
being the end of such 60‑day notice period. At the Company’s option, it may
place Executive on a paid leave of absence for all or part of such notice
period.
(c)Termination For Cause. The Company can terminate Executive’s employment and
the Term immediately upon notice to Executive if such termination of employment
is for Cause.
(d)Other Reasons. Executive’s employment and the Term will be terminated upon
Executive’s death or Executive becoming Disabled.
(e)Certain Payments. Upon Executive’s termination of employment for any reason,
the Company will pay to Executive (a) Executive’s earned but unpaid Base Salary
through the effective date of the termination and (b) any other amounts due to
Executive from the Company or any of its Affiliates thereof as of the effective
date of the termination, such as approved, unreimbursed business expenses and
accrued and unused vacation. Executive’s participation in and payouts under
employee benefit plans of the Company will be governed by the terms of those
plans then in effect.
5.Severance.
(a)Termination Without Cause or Resignation for Good Reason other than within 24
months Following a Change in Control. If Executive’s employment is terminated by
the Company without Cause or if Executive resigns for Good Reason, and such
termination is not a CIC Termination (as defined below), then, subject to
Section 6 and Section 9, Executive will receive a lump-sum payment in an amount
equal to 1.5 times the sum of (i) Executive’s Base Salary and (ii) Executive’s
Target Bonus for the year in which the termination occurs. Such lump-sum amount
will be payable within sixty (60) calendar days following Executive’s separation
from service.
(b)Termination Without Cause or Resignation for Good Reason Following a Change
in Control. If Executive’s employment is terminated by the Company without Cause
or if Executive resigns for Good Reason, and such termination is on the date of,
or during the twenty-four- (24-) month period following, a Change in Control (a
“CIC Termination”), then, subject to Section 6 and Section 9, Executive will
receive a lump sum payment equal to three times the sum of (i) Executive’s Base
Salary and (ii) Executive’s Prior Year Bonus. Such lump sum amount will be
payable within 60 calendar days following Executive’s separation from service.
In the event that Executive’s employment with the Company is terminated (other
than by the Company for Cause, by the Executive’s voluntary resignation other
than for Good Reason or due





--------------------------------------------------------------------------------





to the Executive’s death or Executive becoming Disabled) in connection with or
by reason of a liquidation of the Company or a sale, liquidation or other
disposition or exit (including any trustee sale, foreclosure, default, or
placement into receivership) of all or substantially all of the Company’s assets
(in each case, in a single transaction or series of transactions) (a
“Disposition of Assets”), such termination shall constitute a CIC Termination
for purposes of this Agreement, any other agreement between the Executive and
the Company, and any plan maintained by the Company.
(c)Benefit Continuation. If Executive is entitled to severance payments under
either Section 5(a) or 5(b) hereof, the Company shall, at the Company’s expense,
for the period ending on the earliest of (A) 18 months following the termination
of Executive’s employment with the Company, or (B) the date Executive becomes
eligible to be covered under any other group health plan (as an employee or
otherwise) that does not contain any exclusion or limitation with respect to any
preexisting condition which would actually limit Executive’s coverage under such
plan (the “Benefit Continuation Period”), provide medical insurance benefit
coverage in coordination with the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) by paying directly or reimbursing Executive
for the applicable coverage premiums, provided that (i) Executive completes and
timely files all necessary COBRA election documentation, which will be sent to
Executive after the last day of employment and (ii) Executive continues to make
all required premium payments required by COBRA. In the event such premium
payments or reimbursements by the Company, by reason of change in the applicable
law, may, in the reasonable view of the Company, result in tax or other
penalties on the Company or in the event that the Company is otherwise unable to
continue to cover Executive under its group health plan or ceases to maintain or
participate in a group health plan, this provision shall terminate and Executive
and the Company shall, in good faith, negotiate for a substitute provision that
would not result in such tax or other penalties or would provide Executive with
a comparable benefit or value, as applicable.
6.Conditions to Receiving Severance. The receipt of any severance or other
benefits pursuant to Section 5 will be subject to Executive signing, returning
to the Company and not revoking, a general release agreement, in a form of
agreement generally used by the Company for such purposes, releasing the Company
and its Affiliates from any and all claims Executive may have arising out of
Executive’s employment, or termination thereof (the “Release Agreement”) and
such Release Agreement becoming effective no later than fifty-five (55) days
following Executive’s termination of employment; provided, however, that in the
event such fifty-five (55) day period straddles two taxable years, the payments
described in Section 5 shall not commence until the later of the two taxable
years; and provided further that the general release agreement and any
accompanying separation agreement shall have no greater obligations or more
limiting post-employment restrictions than are expressly set forth in this
Agreement.
7.Executive Covenants. Executive acknowledges that the covenants contained in
Section 7 of this Agreement shall survive the termination of the Term and that
the consideration noted in Section 3, as well as Executive’s employment, is
sufficient compensation for such covenants.
(a)Nondisclosure of Confidential Information. “Confidential Information” means
data and information relating to the business of the Company, which is disclosed
to or created by Executive, or of which Executive becomes aware as a consequence
of Executive’s relationship with the Company, that has value to the Company and
is not generally known to competitors of the Company. Subject to the foregoing,
Confidential Information includes, but is not limited to, business development,
marketing and sales programs, customer, potential customer and supplier/vendor
information, customer lists, employee information, marketing strategies, Company
financial results, information related to mergers and acquisitions, pricing
information, personnel information, financial data, regulatory approval
strategies, investigative records, research, marketing strategy, testing
methodologies and results, computer programs, programs and protocols, and
related items used by the Company in its business, whether contained in written
form, computerized records, models, prototypes or any other format, and any and
all information obtained in writing, orally or visually during visits to offices
of the Company. Confidential Information shall not include any information that
(A) is or becomes generally available to the public other than as a result of an
unauthorized disclosure, (B) has been independently developed and disclosed by
others without violating this Agreement, or (C) otherwise enters the public
domain through lawful means. Executive acknowledges that Executive will continue
to receive and develop Confidential Information of the Company as a necessary
part of Executive’s job. Executive agrees that while employed by the Company,
Executive will continue to benefit and add to the Company goodwill with its
clients and in the marketplace generally. Executive further agrees that the loss
of such clients will cause the Company significant and irreparable harm and that
the restrictions on Executive’s use of such Confidential Information are
reasonable and necessary to protect the Company’s legitimate business interests
in its Confidential Information. Accordingly, Executive will not at any time
during Executive’s employment by the Company, and for so long thereafter as the
pertinent information or documentation constitutes Confidential Information as
defined above, use or disclose to others any Confidential Information, except as
specifically authorized in a signed writing by the Company or in the performance
of work assigned to Executive by the Company. The covenants made by Executive
herein are in addition to, and not exclusive of, any and all other rights to
which the Company is entitled under federal and state law, including, but not
limited to, rights provided under copyright and trade secret laws, and





--------------------------------------------------------------------------------





laws concerning fiduciary duties. Executive hereby agrees not to disclose, copy,
or remove from the premises of the Company any documents, records, tapes or
other media or format that contain or may contain Confidential Information,
except as required by the nature of Executive’s duties for the Company.
Notwithstanding the foregoing, nothing herein prohibits Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. Executive does not need the prior authorization of
the Company to make any such reports or disclosures and will not be required to
notify the Company of any such reports or disclosures.
(b)Return of Company Property. Promptly following the end of the Term, or at any
time at the request of the Company, Executive will return to the Company all
Confidential Information, physical property of the Company and any information
relating to the clients or customers of the Company that Executive may possess
or have under Executive’s control, together with all copies thereof, including
but not limited to company hardware, records, memoranda, notes, plans, reports,
computer tapes, software and other documents and data containing confidential
information.
(c)Employee and Independent Contractor Nonsolicitation and Noninterference.
During the Term and for one year following the termination of Executive’s
employment for any reason or no reason by either the Company or Executive,
Executive will not, directly or indirectly (i) recruit, hire, retain or attempt
to recruit, hire or retain, any then-current employee or independent contractor
of the Company or any former employee who was employed by the Company within the
prior six (6) months, for employment or engagement with an entity other than the
Company, or (ii) entice or attempt to persuade the Company’s then-current
employee or independent contractor to leave employment or engagement with the
Company.
(d)Nondisparagement. Executive shall not make, and the Company shall instruct
each member of the Board and each executive officer of the Company not to make,
or cause to be made, during the Term and at all times thereafter, any statement
or communicate any information (whether oral or written) that disparages the
Company or Executive, respectively, including, with respect to Executive’s
obligations, the Company’s subsidiaries or parent companies or any of their
respective officers, directors, board members, investors, shareholders, agents
or employees.
(e)Reasonableness. Executive acknowledges that the provisions contained in this
Section 7 are reasonable and necessary to protect the Company’s interests in its
good will, business relationships, and confidential information and that the
Company will suffer substantial harm if Executive engages in any of the
prohibited activities. Executive warrants that no provision of this Section 7
will work to prevent Executive from earning a living.
(f)Enforcement. It is the desire and intent of the parties hereto that the
provisions of Section 7 of this Agreement be construed independently of one
another to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Each restriction
contained in this Section 7 is intended to be severable, and the
unenforceability of any such provision shall not affect the enforceability of
any other provision of Section 7. The Company shall be entitled to all rights
and remedies as set forth in this Section 7 until the expiration of the
covenants contained herein in accordance with their terms. The parties agree and
acknowledge that damages will be difficult, if not impossible, to calculate in
the event of a breach, or threatened breach, of any of the provisions of this
Section 7 and, in any event, damages will be an insufficient remedy in the event
of such breach. Accordingly, the parties agree that the Company shall, in
addition to all other remedies, be entitled to injunctive relief in the event of
any breach of the provisions of this Section 7.
(g)Permitted Disclosures. Pursuant to the Defend Trade Secrets Act (18 U.S.C. §
1833(b)), Executive understands that he will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret of the Company or its Affiliates that (i) is made (A) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to Executive’s attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding.
Executive understands that if he files a lawsuit for retaliation for reporting a
suspected violation of law, Executive may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding if
Executive (x) files any document containing the trade secret under seal, and (y)
does not disclose the trade secret, except pursuant to court order. Nothing in
this Agreement, or any other agreement with or policy of the Company or its
Affiliates, is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by such section.
Further, nothing in this Agreement or any other agreement that Executive has
with the Company or its Affiliates shall prohibit or restrict Executive from
making any voluntary disclosure of information or documents concerning possible
violations of law to, or seek a





--------------------------------------------------------------------------------





whistleblower award from, any governmental agency or legislative body, or any
self-regulatory organization, in each case, and Executive may do so without
notifying the Company.
8.Parachute Payment Limitations. Notwithstanding anything to the contrary
contained herein (or any other agreement entered into by and between Executive
and the Company or any incentive arrangement or plan offered by the Company), in
the event that any amount or benefit paid or distributed to Executive pursuant
to this Agreement, taken together with any amounts or benefits otherwise paid to
Executive by the Company (collectively, the “Covered Payments”), would
constitute an “excess parachute payment” as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and would thereby
subject Executive to an excise tax under Section 4999 of the Code (an “Excise
Tax”), the provisions of this Section 8 shall apply. If the aggregate present
value (as determined for purposes of Section 280G of the Code) of the Covered
Payments exceeds the amount which can be paid to Executive without Executive
incurring an Excise Tax, then, solely to the extent that Executive would be
better off on an after tax basis by receiving the maximum amount which may be
paid hereunder without Executive becoming subject to the Excise Tax, the amounts
payable to Executive under this Agreement (or any other agreement by and between
Executive and the Company or pursuant to any incentive arrangement or plan
offered by the Company) shall be reduced (but not below zero) to the maximum
amount which may be paid hereunder without Executive becoming subject to the
Excise Tax (such reduced payments to be referred to as the “Payment Cap”). The
determination of whether Covered Payments would result in the application of the
Excise Tax, and the amount of reduction that is necessary so that no such Excise
Tax would be applied, shall be made, at the Company’s expense, by the
independent accounting firm employed by the Company immediately prior to the
occurrence of the Change in Control. In the event Executive receives reduced
payments and benefits as a result of application of this Section 8, Executive
shall have the right to designate which of the payments and benefits otherwise
set forth herein (or any other agreement between the Company and Executive or
any incentive arrangement or plan offered by the Company) shall be received in
connection with the application of the Payment Cap, subject to the following
sentence. Reduction shall first be made from payments and benefits which are
determined not to be nonqualified deferred compensation for purposes of Section
409A of the Code, and then shall be made (to the extent necessary) out of
payments and benefits that are subject to Section 409A of the Code and that are
due at the latest future date.
9.Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, Executive acknowledges that Executive will be subject to recoupment
policies adopted by the Company, including any policy adopted pursuant to the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other law or the listing requirements of any national securities exchange on
which the securities of the Company may be listed.
10.Tax Withholding. Executive shall be liable for all income taxes incurred with
respect to all benefits provided under this Agreement. All payments required to
be made to Executive under this Agreement shall be subject to withholding of
amounts relating to income tax, excise tax, employment tax and other payroll
taxes to the extent the Company determines is required to be withheld pursuant
to applicable law or regulation.
11.Section 409A of the Internal Revenue Code. It is the intent of the parties
that payments and benefits under this Agreement comply with, or be exempt from,
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered consistent with such intent.
With respect to expenses eligible for reimbursement under the terms of this
Agreement: (i) the amount of such expenses eligible for reimbursement in any
taxable year shall not affect the expenses eligible for reimbursement in another
taxable year; and (ii) any reimbursements of such expenses shall be made no
later than the end of the calendar year following the calendar year in which the
related expenses were incurred, except, in each case, to the extent that the
right to reimbursement does not provide for a “deferral of compensation” within
the meaning of Section 409A of the Code. In addition, Executive’s right to
reimbursement (or in-kind benefits) cannot be liquidated or exchanged for any
other benefit or payment. Notwithstanding anything contained herein to the
contrary, to the extent required to avoid accelerated taxation or tax penalties
under Section 409A of the Code, Executive shall not be considered to have
terminated employment for purposes of this Agreement and no payments shall be
due to Executive under this Agreement that are payable upon Executive’s
termination of employment until Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. In addition, for purposes of this Agreement, each amount to be paid or
benefit to be provided to Executive pursuant to this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code and any payments described herein that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Notwithstanding
anything contained herein to the contrary, if Executive is a “specified
employee,” as defined in Section 409A of the Code, as of the date of Executive’s
separation from service, then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon Executive’s
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of Executive’s separation from





--------------------------------------------------------------------------------





service, such payment shall be delayed until the earlier to occur of (A) the
first business day following the six-month anniversary of the separation from
service or (B) the date of Executive’s death.
12.Definitions. For the purposes of this Agreement, the following terms shall be
defined as set forth below:
(a)“Affiliate” means any domestic or foreign individual, partnership,
corporation, limited liability company, association, joint stock company, trust,
joint venture, unincorporated organization or governmental entity that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, the Company.
(b)“Board” means the board of directors of Highlands or its successor.
(c)“Cause” means any of the following:
(i)the willful fraud or material dishonesty of Executive in connection with the
performance of Executive’s duties to the Company;
(ii)the deliberate or intentional failure by Executive to substantially perform
Executive’s duties to the Company (other than Executive’s failure resulting from
Executive’s incapacity due to physical or mental illness or any such actual or
anticipated failure after Executive’s issuance of a Notice of Termination for
Good Reason) which (if capable of cure) remains uncured after written notice is
delivered to Executive by the Board, which notice specifically identifies the
manner in which the Board believes Executive has not substantially performed
Executive’s duties;
(iii)willful misconduct by Executive that is materially detrimental to the
reputation, goodwill or business operations of the Company or any Affiliate;
(iv)willful disclosure of the Company’s Confidential Information or trade
secrets;
(v)a breach of Section 7(a), (b) or (c) or Section 19 of this Agreement; or
(vi)the conviction of, or plea of nolo contendere to a charge of commission of a
felony or crime of moral turpitude by Executive.
For purposes of this Section, no act or failure to act will be considered
“willful,” unless it is done or omitted to be done, by Executive in bad faith or
without reasonable belief that Executive’s action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company will be presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.
(d)“Change in Control” means the first to occur of any of the events set forth
in the following paragraphs:
(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), other than the Company or
an Affiliate or a Company employee benefit plan, including any trustee of such
plan acting as trustee, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors;
(ii) a merger, reverse merger or other business combination or consolidation of
the Company or any direct or indirect subsidiary of the Company with any other
corporation other than an Affiliate, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger,
reverse merger, business combination or consolidation;





--------------------------------------------------------------------------------





(iii)a majority of the members of the Board is replaced during any 12 month
period by directors whose appointment or election is not endorsed by a majority
of the Board prior to the date of the appointment or election; or
(iv)a sale or disposition (other than to an Affiliate) of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions; or
(v)the shareholders of the Company or the Board adopts a plan of liquidation.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to an amount that provides for a the deferral of compensation
that is subject to Section 409A of the Code, then, to the extent required to
avoid the imposition of additional taxes under Section 409A of the Code, the
transaction or event described in subsection (i), (ii), (iii), (iv) or (v) above
shall only constitute a Change in Control if such transaction also constitutes a
“change in control event” (within the meaning of Section 409A of the Code).
(e) “Disabled” has the same meaning as provided in the long-term disability plan
or policy maintained by the Company or in which the Company participates. If no
such disability plan or policy is maintained or participated in by the Company,
Disabled means Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment, which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months. If Executive disputes the Company’s
determination of Disability, Executive (or Executive’s designated physician) and
the Company (or its designated physician) shall jointly appoint a third party
physician to examine Executive and determine whether Executive is Disabled.
(f)“Good Reason” means, without Executive’s written consent, (i) a material
diminution of Executive’s annual Base Salary or Target Bonus as in effect on the
Effective Date and as may be increased from time to time; (ii) a material
reduction in Executive’s authority, duties or responsibilities (including any
such diminution resulting from a Disposition of Assets); (iii) a requirement
that Executive report to anyone other than the President and Chief Executive
Officer; (iv) Executive being required to relocate Executive’s principal place
of employment with the Company more than 50 miles from Executive’s principal
place of employment as of the Effective Date, it being understood that Executive
may be required to travel frequently in connection with Executive’s position as
set forth herein and that prolonged periods away from Executive’s principal
residence shall not constitute Good Reason; or (v) failure of any successor to
the Company following a Change in Control to assume this Agreement and the
obligations hereunder. A termination of employment by Executive shall not be
deemed to be for Good Reason unless (A) Executive gives the Company written
notice describing the event or events which are the basis for such termination
within sixty (60) days after the event or events occur, (B) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within thirty (30) days of the Company’s receipt of such notice (“Correction
Period”), and (C) Executive terminates Executive’s employment no later than
thirty (30) days following the Correction Period.
(g)“Prior Year Bonus” means, either (i) if no CIC-Year Bonus was awarded by the
Company prior to the effectiveness of a Change in Control, then the annual
performance bonus paid to Executive for the Company’s last completed fiscal year
immediately prior to the fiscal year in which the Change in Control occurs, or
(ii) if a CIC-Year Bonus was awarded by the Company prior to the effectiveness
of a Change in Control, then an amount equal to: (x) the CIC-Year Bonus,
multiplied by (y) the quotient, derived by dividing 365 by the number of days
that elapsed between January 1st and the effective date of such Change in
Control, in the calendar year in which the Change in Control occurred.
(h)“CIC-Year Bonus” means Executive’s bonus, if any, awarded by the Company
prior to the effectiveness of a Change in Control, in respect of the Performance
Period between (x) January 1st of the calendar year in which the Change in
Control occurs and (y) the effective date of such Change in Control.
(i)“Shares” means shares of the common stock, par value $0.01 per share, of the
Company.
13.Engagement of Professional Employer Organization. Executive hereby
acknowledges and agrees that for purposes of providing certain human resource
services, including payroll and certain employee benefits, the Company may, in
its sole discretion, engage a professional employer organization or similar
organization (a “PEO”). In the event that the Company engages a PEO, the Company
may be in a co-employment relationship with the PEO, and to that extent
Executive will be in a separate employment relationship with each of the Company
and the PEO (which may be considered Executive’s employer of record for such
purposes). Accordingly, Executive acknowledges and agrees that certain
obligations of the Company under this Agreement may be satisfied by the
provision of services or benefits by the PEO and its affiliates; provided,
however, that all obligations and liabilities with respect thereto shall
ultimately be obligations and liabilities of the Company,





--------------------------------------------------------------------------------





and not of the PEO. Executive agrees to execute such additional documents in
this connection as the Company may from time to time request. Notwithstanding
the foregoing, the Company shall have the sole authority to direct and control
Executive with respect to the services provided by Executive to the Company.
14.Successors and Assigns. This Agreement and all rights hereunder are personal
to Executive and shall not be assignable by Executive; provided, however, that
any amounts that shall have become payable under this Agreement prior to
Executive’s death shall inure to the benefit of Executive’s heirs or other legal
representatives, as the case may be. This Agreement shall be binding upon and
inure to the benefit of the Company’s successors, including any entity that
succeeds to the business and interests of the Company whether by merger,
consolidation, purchase of assets or otherwise, of all or substantially all of
the Company’s assets and business.
15.Blue-Penciling; Severability. In the event that any provision of this
Agreement is determined to be partially or wholly invalid, illegal,
unenforceable, or unreasonable or excessive as to duration, geographic scope, or
activity, then such provision shall be modified or restricted to the extent
necessary to make such provision valid, binding and enforceable. Any provision
that is modified shall be construed by limiting and reducing it to the maximum
time, geographic or scope limitations, as the case may be, so as to be
reasonable and enforceable to the extent compatible with the applicable law. If
such provision cannot be modified or restricted, then such provision shall be
deemed to be excised from this Agreement, provided that the binding effect and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired in any manner.
16.Amendment. This Agreement may not be amended orally; it may only be amended
in a writing signed by Executive and a duly authorized representative of the
Company.
17.Notices. Any notices to be given under this Agreement may be made by personal
delivery, e-mail, or recognized overnight courier. Notice by personal delivery
or courier will be deemed made on the date of actual receipt.
Notice to the Company shall be addressed to:
President and Chief Executive Officer
Highlands REIT, Inc.
332 S. Michigan Avenue, Ninth Floor
Chicago, IL 60604
Notice to Executive shall be addressed to Executive at the home address most
recently provided to the Company.
18.Governing Law. This Agreement shall be governed by and enforceable in
accordance with the laws of the State of Maryland as applicable to contracts
executed and performed within such state, without regard to the application of
any choice-of-law rules that would result in the application of another state’s
laws.
19.Arbitration.
(a)The Company and Executive mutually consent to the resolution by final and
binding arbitration of any and all disputes, controversies or claims related in
any way to Executive’s relationship with the Company or any Affiliate,
including, but not limited to, any dispute, controversy or claim of alleged
discrimination, harassment or retaliation (including, but not limited to, claims
based on race, sex, sexual preference, religion, national origin, age, marital
or family status, medical condition, handicap or disability); any dispute,
controversy or claim arising out of or relating to this Agreement or the breach
of this Agreement; and any dispute as to the arbitrability of a matter under
this Agreement (collectively, “Claims”); provided, however, that nothing in this
Agreement shall require arbitration of any Claims which, by law, cannot be the
subject of a compulsory arbitration agreement.
(b)All Claims shall be resolved exclusively by arbitration administered by JAMS
under its Employment Arbitration Rules and Procedures then in effect (the “JAMS
Rules”). Notwithstanding the foregoing, the Company and Executive shall have the
right to (i) seek a restraining order or other injunctive or equitable relief or
order in aid of arbitration or to compel arbitration, from a court of competent
jurisdiction, or (ii) interim injunctive or equitable relief from the arbitrator
pursuant to the JAMS Rules, in each case to prevent any violation of this
Agreement. The Company and Executive must notify the other party in writing of a
request to arbitrate any Claims within the same statute of limitations period
applicable to such Claims.
(c)Any arbitration proceeding brought under this Agreement shall be conducted
before one arbitrator in the greater Chicago metropolitan area, or such other
location to which the parties mutually agree. The arbitrator shall be





--------------------------------------------------------------------------------





selected in accordance with the JAMS Rules, provided that the arbitrator shall
be an attorney with significant experience in employment matters. Each party to
any dispute shall pay its own expenses, including attorneys’ fees; provided,
however, that the Company shall pay all costs and fees that Executive would not
otherwise have been subject to paying if the claim had been resolved in a court
of law and, to the extent required by applicable law for this arbitration
provision to be enforceable, the Company shall reimburse Executive for any
reasonable travel expenses incurred by Executive in connection with Executive’s
travel to Illinois for any arbitration proceedings. The arbitrator will be
empowered to award either party any remedy at law or in equity that the party
would otherwise have been entitled to had the matter been litigated in court,
including, but not limited to, general, special and punitive damages, injunctive
relief, costs and attorney fees; provided, however, that the authority to award
any remedy is subject to whatever limitations, if any, exist in the applicable
law on such remedies. The arbitrator shall issue a decision or award in writing,
stating the essential findings of fact and conclusions of law, and the
arbitrators shall be required to follow the laws of the State of Maryland
consistent with Section 18 of this Agreement.
(d)Any judgment on or enforcement of any award, including an award providing for
interim or permanent injunctive relief, rendered by the arbitrator may be
entered, enforced or appealed in any court having jurisdiction thereof. Any
arbitration proceedings, decision or award rendered hereunder, and the validity,
effect and interpretation of this arbitration provision, shall be governed by
the Federal Arbitration Act, 9 U.S.C. § 1 et seq.
(e)It is part of the essence of this Agreement that any Claims hereunder shall
be resolved expeditiously and as confidentially as possible. Accordingly, the
Company and Executive agree that all proceedings in any arbitration shall be
conducted under seal and kept strictly confidential. In that regard, no party
shall use, disclose or permit the disclosure of any information, evidence or
documents produced by any other party in the arbitration proceedings or about
the existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.
20.Captions and Headings. Captions and paragraph headings are for convenience
only, are not a part of this Agreement, and shall not be used to construe any
provision of this Agreement.
21.Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but both of which when taken together shall
constitute one Agreement. Signatures may be exchanged by facsimile or email.
22.Survival. The respective obligations of, and benefits accorded to, the
Company and Executive as provided in Section 3(b), 4(e), 5, 6, 7, 8, 9, 10, 11,
12, 13, 14, 15 and 19 of this Agreement shall survive the expiration or earlier
termination of this Agreement. Without limiting the foregoing, Executive
acknowledges and agrees that Executive’s obligations under Section 7 of this
Agreement shall survive the cessation of Executive’s employment with the Company
for whatever reason.
23.Entire Agreement. This Agreement sets forth the entire agreement between the
Company (or any Affiliate) and Executive with respect to its subject matter, and
merges and supersedes all prior discussions, negotiations, representations,
proposals, agreements and understandings of every kind and nature between the
Company (or any Affiliate) and Executive, including the Prior Agreement.
Executive and the Company represent that, in executing this Agreement, each
party has not relied upon any representation or statement made by the other
party, other than those set forth herein, with regard to the subject matter,
basis or effect of this Agreement.












[Signature page follows]





--------------------------------------------------------------------------------





[Signature Page to Amended and Restated Executive Employment Agreement]
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement on
the date first written above.
Highlands REIT, Inc.
 
Executive
 
 
 
/s/ Richard Vance
 
/s/ Robert J. Lange
By:Richard Vance
 
Robert J. Lange
Its:President and Chief Executive Officer
 
 








